Case 1:18-cv-00950-LO-JFA Document 726 Filed 01/27/21 Page 1 of 3 PageID# 32323




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF VIRGINIA
                                 ALEXANDRIA DIVISION

  SONY MUSIC ENTERTAINMENT, et al.,

                       Plaintiffs,
                                                 Case No. 1:18-cv-00950-LO-JFA
                v.

  COX COMMUNICATIONS, INC., et al.,

                       Defendants.


                                     NOTICE OF HEARING

        PLEASE TAKE NOTICE that on Friday, February 5, 2021, at 10:00 a.m., or as soon

 thereafter as counsel may be heard, Defendants will present oral argument in support of

 Defendants’ Emergency Motion to Approve Supersedeas Bond and Stay Execution Pending

 Appeal. (Dkt. No. 725).

 Dated: January 27, 2021                           Respectfully submitted,

                                                   /s/ Thomas M. Buchanan
                                                   Thomas M. Buchanan (VSB No. 21530)
                                                   WINSTON & STRAWN LLP
                                                   1901 L Street NW
                                                   Washington, D.C. 20006
                                                   Tel: (202) 282-5787
                                                   Fax: (202) 282-5100
                                                   Email: tbuchana@winston.com

                                                   Attorney for Defendants Cox
                                                   Communications, Inc. and CoxCom, LLC


 Of Counsel for Defendants

 Michael S. Elkin (pro hac vice)
 Sean R. Anderson (pro hac vice)
 WINSTON & STRAWN LLP
 200 Park Avenue
 New York, NY 10166-4193

                                             1
Case 1:18-cv-00950-LO-JFA Document 726 Filed 01/27/21 Page 2 of 3 PageID# 32324




 Telephone: (212) 294-6700
 Facsimile: (212) 294-4700
 Email: melkin@winston.com
 Email: sranderson@winston.com

 Jennifer A. Golinveaux (pro hac vice)
 Thomas J. Kearney (pro hac vice)
 WINSTON & STRAWN LLP
 101 California Street, 35th Floor
 San Francisco, CA 94111-5840
 Telephone: (415) 591-1000
 Facsimile: (415) 591-1400
 Email: jgolinveaux@winston.com
 Email: tkearney@winston.com

 Michael L. Brody (pro hac vice)
 WINSTON & STRAWN LLP
 35 W. Wacker Dr.
 Chicago, IL 60601
 Telephone: (312) 558-5600
 Facsimile: (312) 558-5700
 Email: mbrody@winston.com

 Geoffrey P. Eaton (pro hac vice)
 WINSTON & STRAWN LLP
 1901 L Street NW
 Washington, D.C. 20006
 Tel: (202) 282-5705
 Fax: (202) 282-5100
 Email: geaton@winston.com

 Diana Hughes Leiden (pro hac vice)
 WINSTON & STRAWN LLP
 333 S. Grand Avenue, Suite 3800
 Los Angeles, CA 90071
 Telephone: (213) 615-1700
 Facsimile: (213) 615-1750
 Email: dhleiden@winston.com




                                         2
Case 1:18-cv-00950-LO-JFA Document 726 Filed 01/27/21 Page 3 of 3 PageID# 32325




                                 CERTIFICATE OF SERVICE

        I hereby certify that on January 27, 2021, the foregoing was filed and served electronically

 by the Court’s CM/ECF system upon all registered users.



                                                      /s/ Thomas M. Buchanan
                                                      Thomas M. Buchanan (VSB No. 21530)
                                                      Winston & Strawn LLP
                                                      1901 L Street NW
                                                      Washington, D.C. 20006
                                                      Tel: (202) 282-5787
                                                      Fax: (202) 282-5100
                                                      Email: tbuchana@winston.com

                                                      Attorney for Cox Communications, Inc. and
                                                      CoxCom, LLC




                                                 3
